El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre reivindicación de diez y siete cuerdas de terreno. La demanda se presentó en la Corte de Distrito de Gfuayama y en ella los demandantes alegan bajo juramento que son dueños con su derecho inscrito en el regis-tro de la propiedad, de cierta finca rústica de 115 cuerdas,. *460que se describe, situada en el barrio de Jagnal de la muni-cipalidad de Patillas, y que los demandados Pedro Altuna y Juan Pedro Díaz, sin título que les dé derecho para ello, se posesionaron el primero de siete cuerdas que no se des-criben, y el segundo de diez cuerdas, que tampoco se describen, de la expresada finca, y en su consecuencia supli-caron a la corte que dictara sentencia declarando “que la finca en cuestión es de la exclusiva propiedad de los demandan-tes, condenando a los demandados a la inmediata entrega de su propiedad a los demandantes, reintegrándoles en el pleno dominio de ella, con los frutos percibidos y que hubieren podido percibir y condenándoles además al pago de las cos-tas.”
Los demandados contestaron también bajo juramento, ne-gando los hechos esenciales de la demanda y alegando que poseen desde hacen muchos años predios de terreno que ad-quirieron con su peculio y que han disfrutado quieta y pací-ficamente ; que dichos terrenos, de los cuales son dueños abso-lutos, fueron poseídos por anteriores dueños que no eran los demandantes y que sumado el tiempo de la posesión de todos, pasa de treinta años, y en tal virtud suplicaron que se les absolviera de la demanda con las costas a los demandantes.
El 25 de mayo de 1910 sé procedió a la celebración de la vista. Los demandantes presentaron como prueba la certi-ficación inscrita en el registro de la propiedad de la reso-lución final de la Corte de Distrito de G-uayama de agosto 31, 1909, declarando justificado a favor de los demandantes, el dominio de la finca rústica de 115 cuerdas descrita en la demanda; una citación de deslinde y su diligenciado por el marshal; una certificación de deslinde librada por el agrimen-sor, Manuel Poventud, y el plano levantado; una certifica-ción del Archivero G-eneral de Protocolos del Distrito de G-uayama relativa a la existencia en su archivo de diferentes escrituras, mencionando la fecha, el nombre de los otorgantes y el objeto de los documentos, que se refieren todos a com-pras de terreno, y las declaraciones de los testigos J. T. *461Salinas, Y. Poventud, Y. G-arcía y J. J. Aponte. Los de-mandados introdujeron como prueba una escritura notarial, no inscrita en el registro de la propiedad y otorgada el 30 de junio de 1892, relativa a la compra verificada por el deman-dado Altuna, de siete cuerdas de terreno en el barrio de Ja-gual de la municipalidad de Patillas, colindantes por el Este con José Salinas, y las declaraciones de los testigos P. Al-tana, G. Díaz, T. Quiñones, M. Claussel, J. Cintrón y P. Cer-voni. Y la corte, el diez de septiembre de 1910, dictó senten-cia declarando sin lugar la demanda, sin especial condena-ción de costas.
Los demandantes y apelantes alegaron ante esta Suprema Corte que el Tribunal sentenciador cometió error al apre-ciar las pruebas y al aplicar la ley. Los apelados sostuvie-ron en su alegato la legalidad de la sentencia apelada.
El juez sentenciador, al consignar los fundamentos de su sentencia, se expresó así:
“Los demandantes promovieron un expediente de dominio ante esta corte del predio de terreno que se describe en la demanda, cuyo expediente fué aprobado por este tribunal en treinta y uno de agosto de mil novecientos nueve. En la solicitud presentada por los deman-dantes, y en la prueba practicada en la tramitación del referido expediente se hace constar que los demandantes poseyeron la mencio-nada finca desde hace más de treinta años. No obstante, de las declara-ciones de los mismos demandantes, al celebrarse la vista de este caso, se deduce' claramente que cuando se tramitó el expediente de dominio, ellos no estaban en posesión de las diez y siete cuerdas que reclaman en la presente acción. La prueba aportada por los demandantes es suma-mente débil. El testigo José Inocencio Salinas, uno de los demandan-tes, quien tiene cincuenta años de edad, se limitó a decir que hace veinte y un años que salió de la Isla de Puerto Rico y que al ausentarse de la misma, ocupaba la sucesión el pedazo de terreno que hoy posee Altuna. Entendemos que este testigo ha sufrido una equivocación y que habrá querido decir que el terreno estaba ocupado por Don José García Salinas, porque la sucesión de éste no existía en aquella época. Nada más dice el Sr. José I. Salinas que merezca tomarse en consideración. Los otros testigos de los demandantes se limitan a decir que se practicó una mensura de la finca que se describe en la demanda, con arreglo al *462expediente de dominio que posee la sucesión Salinas, y que las refe-ridas 17 cuerdas están comprendidas dentro de la propiedad de dicha Sucesión, según queda demostrado por la mensura practicada. Pero nada saben con respecto al tiempo que los demandados llevan pose-yendo el referido terreno ni dicen tampoco si ese terreno fué ocupado alguna vez por el causante Don José García Salinas. Sobre este punto importantísimo, únicamente podemos citar la declaración vaga y dudosa de Don José Inocencio Salinas, anteriormente mencionada. En cambio los demandados han probado satisfactoriamente ante la corte que vienen poseyendo las diez y siete cuerdas de terreno.men-cionadas desde un período de tiempo mayor de treinta años, contán-dose en el predio ocupado por Pedro Díaz con la posesión de sus ante., cesores. ’ ’
Hemos examinado cuidadosamente las alegaciones y las pruebas y, en nuestra opinión, las conclusiones del. juez de distrito son enteramente correctas.
Y hemos estudiado cada uno de los preceptos de ley que los apelantes alegan como infringidos y, a nuestro juicio, no existen tales infracciones.
Si los demandados probaron, como apreció la corte sen-tenciadora y como resulta del récord, que los demandantes, no obstante su tituló de dominio inscrito en el registro, no estuvieron ni estaban en la posesión material de los terrenos que reclaman como suyos, y que por el contrario ellos, los demandados, por sí y por sus antecesores habían poseído y poseían pacíficamente, sin interrupción y en concepto de due-ños por más de 30 años, las expresadas tierras; es necesario concluir que los demandados son dueños legítimos de las fin-cas reclamadas por. los demandantes.
Por la prescripción se adquieren, de la manera y con las condiciones determinadas en la ley, él dominio y demás dere-chos reales. También se extinguen del propio modo por la prescripción los derechos y las acciones, de cualquier clase que sean.- Tal es el precepto que contiene el artículo 1841 del Código Civil revisado, igual al 1930 del Código Civil español, que está de acuerdo con la doctrina admitida por la ley Ia., título 29 de la partida 3a.
*463La prescripción es, pnes, adquisitiva o creadora de dere-chos, y extintiva o liberatoria, y en sns dos formas tiene apli-cación a este caso, en la primera con respecto a los deman-dados, y en la segunda con respecto a los demandantes, aun estimando que ellos hubieran demostrado que alguna vez tu-vieron derecho a la propiedad de las fincas que reclaman, lo-que' ciertamente resulta muy dudoso.
Él artículo 1860 del Código Civil revisado sustancialmente igual al 1959 del Código Civil español y conforme con los an-tiguos Códigos, dice así:
"Artículo I860. — Se prescriben también el dominio y demás de-rechos reales sobre los bienes inmuebles por su posesión no interrum-pida durante treinta años, sin necesidad de título ni de buena fe, y sin distinción entre presentes y ausentes, salvo la excepción deter-minada en el artículo 546 de la segunda sección del Capítulo I, Título VII del libro segundo de este Código.” • '
Y el artículo 1864 del Código Civil revisado, igual al 1963 del Código Civil español y conforme también con los antiguos Códigos, es como sigue:
"Artículo 1864. — Las acciones reales sobre bienes inmuebles pres-criben a los treinta años.
"Entiéndese esta disposición sin perjuicio de lo establecido para la adquisición del dominio o derechos reales por prescripción. ’ ’
Teniendo en cuenta las alegaciones y las pruebas y ha-ciendo aplicación de los anteriores preceptos de ley, es nece-sario resolver, como resolvió la corte de distrito, que los hechos y la ley están a favor de los demandados y en Contra de los demandantes.
El recurso dehe en tal virtud declararse sin lugar y con-firmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.